DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/22 has been entered.

Response to Amendment
3.	The rejection of Claims 21 and 22 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Final Rejection filed 04/07/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Final Rejection filed 04/07/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 2, 4, 5, 7-10, 13, 14, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2012-0080508) as set forth in the Final Rejection filed 04/07/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1, 2, 4, 5, 7-10, 13, 14, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kaur et al. (Journal of Luminescence  2018, 196, page 511) as set forth in the Final Rejection filed 04/07/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 11, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0080508) in view of Mizuki et al. (US 2011/0017983 A1) as set forth in the Final Rejection filed 04/07/22 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0080508) in view of Kathirgamanathan (WO 2017/013420 A1) as set forth in the Final Rejection filed 04/07/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:\

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 4, which the other claims are dependent upon, recite “thiopnehyl” as one of the Markush groups for R1-3 when X1-3 = CR5R6.  The chemical group “thiopnehyl” is nowhere found in the art.  The Office has interpreted the term to refer to “thiophenyl” for the purpose of this Examination.
	Clarification is required.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Tetrahedron  2010, 66, page 7577).
	Huang et al. discloses the following blue emitter with “excellent” fluorescence for use in organic electroluminescent (EL) devices (Abstract):

    PNG
    media_image1.png
    165
    215
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    27
    144
    media_image2.png
    Greyscale

(page 7578) such that (for TNAT) such that X1-3 = CR5R6 (with R5-6 = linear C2 alkyl group (ethyl)) and R1-3 = substituted (fused) C14 aryl group (naphthyl-substituted anthracenyl) of Applicant’s Chemical Formula 1.  Huang et al. discloses the following organic EL device comprising the following layers (in this order):  anode (ITO), hole-injecting layer (CFx), hole-transporting layer (NPB), light-emitting layer (comprising its inventive compounds), electron-transporting layer (TPBI or Alq3), electron-injecting layer (LiF), and cathode (Al) (pages 7578-7579).

13.	Claims 1, 2, 4, 7-11, 13, 14, 18, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Techajaroonjit et al. (RSC Adv.  2016, 6, page 56392).
	Techajaroonjit et al. discloses the following compound:

    PNG
    media_image3.png
    339
    307
    media_image3.png
    Greyscale

(Fig. 1, page 56393) such that (for TAT1) X1-3 = NR7 (with R7 = branched C8 alkyl group) and R1-3 = unsubstituted C16 (fused) aryl group (pyrenyl) of Applicant’s Chemical Formula 1.  Techajaroonjit et al. discloses an organic electroluminescent (EL) device (light-emitting diode) for the construction of displays comprising the following layers (in this order):  anode (ITO), hole-injecting layer (PEDOT:PSS), hole-transporting layer (HTL), light-emitting layer (Alq3), electron-injecting layer (LiF), and cathode (Al); the hole-transporting layer comprises its inventive compounds (pages 56392, 56396).  Techajaroonjit et al. discloses that the N-substitution of its inventive compounds prevents pi-stacking aggregation; they are soluble in organic solvents and exhibited high efficiencies (page 56398).  Notice that the upper half of HTL can be defined as the “second hole transport layer,” while the lower half of the HTL can be defined as the “first hole transport layer.”
Alternatively, its inventive compounds were used as dopant material in combination with host material (using BCP as material comprising the electron-transporting layer) as the light-emitting layer (pages 56396-56397; Figs. 3-4).  The use of TAT1 and TAT2 as dopant materials lead to much smoother films (page 56397).  Notice that the light-emitting layer (comprising TAT1) is inherently hole-transporting (as it is the site of electron-hole recombination); the lower half of the light-emitting layer can be defined as the “second hole transport layer” (while the upper half of the hole-injecting layer can be defined as the “first hole transport layer”).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 4, 7-10, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Tetrahedron  2010, 66, page 7577).
	Huang et al. discloses anthracene derivatives containing a truxene moiety that serve as blue emitters with “excellent” fluorescence for use in organic electroluminescent (EL) devices (light-emitting diodes) for the construction of displays including the following (Abstract; page 7577):

    PNG
    media_image1.png
    165
    215
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    27
    144
    media_image2.png
    Greyscale

(page 7578) such that (for TNAT) such that X1-3 = CR5R6 (with R5-6 = linear C2 alkyl group (ethyl)) and R1-3 = substituted (fused) C14 aryl group (naphthyl-substituted anthracenyl) of Applicant’s Chemical Formula 1.  Other embodiments include NAT, NPAT, and TNPAT (Scheme 1, page 7578).  Huang et al. discloses the following organic EL device comprising the following layers (in this order):  anode (ITO), hole-injecting layer (CFx), hole-transporting layer (NPB), light-emitting layer, electron-transporting layer (TPBI or Alq3), electron-injecting layer (LiF), and cathode (Al) (1-4, pages 7578-7579); specific embodiments are disclosed wherein NPAT is used as material comprising the light-emitting layer.  However, Huang et al. does not explicitly disclose an organic EL device comprising a compound according to Applicant’s Chemical Formula 1.  Nevertheless, it would have been obvious to produce such an organic EL device via modification of any one of 1-4.  The motivation is provided by the fact that the modification merely involves the exchange of one inventive anthracene derivative (NPAT) for another inventive functional equivalent (TNAT) selected from a highly finite list (and taught by Huang et al. to be an emitter with “excellent” fluorescence), thus rendering the production predictable with a reasonable expectation of success.
	Notice that the light-emitting layer (comprising TNAT) is inherently hole-transporting (as it is the site of electron-hole recombination); the lower half of the light-emitting layer can be defined as the “second hole transport layer” (while the hole-transporting layer can be defined as thee “first hole transport layer”).

17.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Techajaroonjit et al. (RSC Adv.  2016, 6, page 56392) as applied above and in further view of Mizuki et al. (US 2011/0017983 A1).
	Techajaroonjit et al. discloses the organic electroluminescent (EL) device (light-emitting diode) of Claims 11 and 13 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Techajaroonjit et al. discloses its inventive compounds as materials comprising the hole-transporting layer of an organic EL device (pages 56392, 56396);
the N-substitution of its inventive compounds prevents pi-stacking aggregation, resulting in solubility in organic solvents and high efficiencies (page 56398).  However, Techajaroonjit et al. does not explicitly disclose the host compounds as recited by the Applicant.
	Mizuki et al. discloses the following organic EL device (light-emitting diode):

    PNG
    media_image4.png
    383
    541
    media_image4.png
    Greyscale

(Fig. 1) comprising anode (10), hole-injecting layer (30), hole-transporting layer (32), light-emitting layer (34), electron-injecting layer (36), and cathode (20) ([0162]).  Mizuki et al. discloses the following polymer:

    PNG
    media_image5.png
    287
    243
    media_image5.png
    Greyscale

([0352]) such that n > 1, a = 1, and R21 = unsubstituted C12 hetero aryl group (dibenzofuranyl) of Applicant’s Chemical Formula 4.  Mizuki et al. discloses its inventive polymer compounds to comprise the hole-transporting layer in the form of a mixture “with other materials” ([0144]-[0145], [0227]); the other materials can be “arbitrarily selected” from hole-transporting materials used in the hole-transporting layer known in the art ([0229]).  It would have been obvious to incorporate the compound as disclosed by Techajaroonjit et al. to the hole-transporting layer (comprising the above polymer) of the organic EL device as disclosed by Mizuki et al.  The motivation is provided by the disclosure of Techajaroonjit et al. which is directed to compounds used in the hole-transporting layer of an organic EL device, the utilization of which results in the prevention of aggregation (and thus solubility in organic solvents) and device efficiencies.  Notice that the incorporation of Techajaroonjit et al.’s compound at less than 50 wt% relative to the total weight of the hole-transporting layer (which is one of among only three possibilities) would render it to be a “dopant.”

18.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Techajaroonjit et al. (RSC Adv.  2016, 6, page 56392) as applied above and in further view of Kathirgamanathan (WO 2017/013420 A1).
	Techajaroonjit et al. discloses the organic electroluminescent (EL) device (light-emitting diode) of Claim 7 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Techajaroonjit et al. discloses its inventive compounds as materials comprising the hole-transporting layer of an organic EL device (pages 56392, 56396);
the N-substitution of its inventive compounds prevents pi-stacking aggregation, resulting in solubility in organic solvents and high efficiencies (page 56398).  However, Techajaroonjit et al. does not explicitly disclose the presence of inorganic luminescent particles.
	Kathirgamanathan discloses the use of emitters such a fluorescent emitters or quantum dots for use in the light-emitting layer of an organic EL device (page 6, lines 15-18); the device comprises the following layers (in this order):  anode, hole-injecting layer (HIL), hole-transporting layer (HTL), light-emitting layer (EML), electron-transporting layer (ETL), and cathode (lines 9-14, page 16).  The hole-transporting layer comprises (in addition to its inventive compounds) “known organic hole transport agents” which is present in “minor amounts” (lines 6-14, page 3).  It would have been obvious to incorporate the compound as disclosed by Techajaroonjit et al. to the hole-transporting layer of the organic EL device as disclosed by Kathirgamanathan.  The motivation is provided by the disclosure of Techajaroonjit et al. which is directed to compounds used in the hole-transporting layer of an organic EL device, the utilization of which results in the prevention of aggregation (and thus solubility in organic solvents) and device efficiencies.

Response to Arguments
19.	Applicant’s arguments on pages 18-21 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786